               Case 20-50534-KBO           Doc 86      Filed 12/08/20      Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                   )
In re:                             )                    Chapter 11
                                   )
ZOHAR III, CORP., et al. 1  0F     )                    Case No. 18-10512 (KBO)
                                   )
              Debtors.             )                    Jointly Administered
                                   )
                                   )
                                   )
ZOHAR CDO 2003-1, LIMITED; ZOHAR )
II 2005-1, LIMITED; and ZOHAR III, )
LIMITED,                           )
                                   )
              Plaintiffs,          )
                                   )
              v.                   )                    Adv. Proc. No. 20-50534
                                   )
PATRIARCH PARTNERS, LLC;           )
PATRIARCH PARTNERS VIII, LLC;      )                    Related to D.I. 53 (Sealed), 55 (Redacted)
PATRIARCH PARTNERS XIV, LLC;       )
PATRIARCH PARTNERS XV, LLC;        )
PHOENIX VIII, LLC; OCTALUNA LLC; )
OCTALUNA II LLC; OCTALUNA III      )
LLC; ARK II CLO 2001-1, LLC; ARK   )
INVESTMENT PARTNERS II, LP; ARK )
ANGELS VII, LLC; PATRIARCH         )
PARTNERS MANAGEMENT GROUP,         )
LLC; PATRIARCH PARTNERS            )
AGENCY SERVICES, LLC;              )
 and LYNN TILTON,                  )
                                   )
              Defendants.          )
                                   )

     ORDER DENYING ZOHAR FUNDS’ MOTION TO BIFURCATE PROCEEDINGS
    IN CONNECTION WITH COUNT XXV OF COMPLAINT AND SETTING STATUS
           CONFERENCE ON CERTAIN MONETIZATION PROCESSES


1
  The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as
follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar
III, Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The
Debtors’ address is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.



                                                   1
              Case 20-50534-KBO          Doc 86     Filed 12/08/20     Page 2 of 2




       Upon consideration of the motion (the “Motion”) of the Zohar Funds to bifurcate

proceedings in connection with Count XXV of the Complaint and all other related submissions,

including the objection and sur-reply filed by the Patriarch Defendants, and after determining that

oral argument is unnecessary as the Court’s decision-making process would not be aided thereby,

it is hereby ORDERED that:

       1.      The relief requested by the Motion is DENIED without prejudice.

       2.      A status conference on the monetization processes for Portfolio Companies C and

K is hereby set for December 16, 2020 at 10:00 a.m. (prevailing Eastern time).



Dated: December 8, 2020
                                             Karen B. Owens
                                             United States Bankruptcy Judge




                                                2
